In an action, inter alia, for a judgment declaring null and void a stipulation of settlement and quitclaim deed, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Colabella, J.), dated February 18, 2003, which denied their motion for leave to renew their prior motion, in effect, to vacate the dismissal of the action pursuant to 22 NYCRR 202.27, and to restore the action to the trial calendar.
Ordered that the order is affirmed, without costs or disbursements.
Since the allegedly new and additional facts proffered by the plaintiffs in support of their motion for leave to renew were *343readily available at the time of their original motion, they did not constitute newly-discovered evidence within the meaning of CPLR 2221 (see Guerrero v Dublin Up Corp. of N.Y., 260 AD2d 435 [1999]). Thus, on this record, including the plaintiffs’ failure to proffer a reasonable excuse for not having included the omitted information in their original motion, the Supreme Court providently exercised its discretion in denying their motion for leave to renew. Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.